Opinión disidente emitida por el
Juez Asociado Señor Díaz Cruz
a la que se unen los Jueces Asociados Señores Rigau y Dávila.
San Juan, Puerto Rico, a 27 de junio de 1979
Por escritura Núm. 155, otorgada en Río Grande el 4 de noviembre de 1923 ante el notario Luis Sánchez Vahamonde, Antonio Osorio Santos y los herederos de sus hermanas Francisca y Consuelo Osorio Santos, vendieron a *845los hermanos Josefa y Martín de los mismos apellidos sus condominios hereditarios proindivisos en finca rústica de 14.35 cuerdas en el barrio Medianía Alta del término municipal de Loíza, que hubieron al suceder a la causante común de vendedores y compradores Carmen Santos Vda. de Osorio. Dicha finca estaba afecta a hipoteca por $500 a favor de Marcial Suárez quien en 1937 ejecutó su crédito y obtuvo se le adjudicara en subasta. Una vez dueño de la finca, dicho acreedor la vendió a los compradores nom-brados al principio, Josefa y Martín Osorio. Años más tarde los herederos de Antonio Osorio impugnaron con éxito dicha venta judicial y reivindicaron la participación de una quinta parte (V5) de su causante en la referida finca al determinar el tribunal la nulidad de lo actuado por haberse recurrido por el acreedor demandante al emplazamiento por edicto de dichos sucesores de Antonio, cuando por ser su lugar de residencia conocido debió habérseles notificado la demanda personalmente. La parte perdidosa recurrió a este Tribunal Supremo y al confirmar la sentencia en Sucn. Osorio v. Osorio, 102 D.P.R. 249 (1974), decretamos la nulidad de la escritura anterior Núm. 155 de 1923 por resultar de la evidencia elevada con el recurso que Antonio Osorio Santos era analfabeto y nunca firmó la dicha escritura.
Presentada al Registro de la Propiedad en 1978 la citada escritura Núm. 155 de venta de condominios, el 5 de marzo de 1979, denegó su inscripción la Registradora de la Propiedad basada en el dictamen de nulidad de Sucn. Osorio v. Osorio, supra.
La inscripción procede. La sentencia en la acción reivindicatoría promovida por los herederos de Antonio Osorio Santos se circunscribe al condominio de una quinta parte por éste vendido, pero no afecta las ventas en el mismo documento realizadas por los herederos de Francisca y Consuelo Osorio Santos, que nunca han sido cuestionadas. Toda vez que la nulidad de escritura es parcial y limitada *846en sus efectos y consecuencias, subsisten en su integridad jurídica los traspasos hechos por los sucesores de dichas Francisca y Consuelo. Cf. Rosario v. Registrador, infra; Morales v. Cabrera, 53 D.P.R. 94, 103 (1938).
La escritura, llamada también documento o instrumento público, es el ropaje que reviste el acto o contrato de la legitimidad dimanante de la fe pública notarial y le imparte admisibilidad como prueba. Así se desprende del Art. 1172, 31 L.P.R.A. sec. 3273, al declarar:
“Los documentos públicos hacen prueba, aun contra tercero, del hecho que motiva su otorgamiento y de la fecha de éste. También harán prueba contra los contra-tantes y sus causahabientes, en cuanto a las declaraciones que en ellos hubiesen hecho los primeros.’(1)
La nulidad de una escritura puede fundarse en defecto de forma a que se refiere el Art. 20 de la Ley Notarial(2) que dice:
“Serán nulos los instrumentos públicos:
1. ......
2. ......
3. En que no aparezcan las firmas de las partes, cuando deben hacerlo, la firma del notario, y, en los casos previstos por las sees. 1014, 1016 y 1027 de este título, las firmas de los testigos.” (Ley Núm. 99 de 27 junio, 1956, 4 L.P.R.A. see. 1020.)
Se llama también nulidad de escritura, aunque desvián-donos de la calificación precisa, a la que tiene raíz en la invalidez o inexistencia del contrato contenido en el documento público. En tal caso si la escritura comprendiera más de un contrato, su nulidad estará ceñida estrictamente al impugnado, sin que se afecte la validez de las restantes obligaciones sustantivas creadas por los otorgantes y favorecidas *847por la fe notarial. Esta es conclusión inevitable cuando, como en el presente caso, la venta a Josefa y Martín Osorio por los herederos de sus hermanas Francisca y Consuelo no fue cuestionada, no fue objeto de adjudicación ni determinación alguna por el Tribunal, y dichos vendedores jamás fueron citados ni oídos en el pleito que dio lugar al decreto de nulidad parcial. Nuestro per curiam en Sucn. Osorio en nada puede afectar las compraventas separadas de condominios que no pertenecían al analfabeto Antonio, máxime cuando dichos dos negocios jurídicos no fueron objeto ni causa de litigio ante el tribunal de instancia. La situación es distinta a la de Rosario v. Registrador, 59 D.P.R. 428, 431-432 (1941), en cuya decisión sostuvimos que la falta de firma (huellas digitales) de la compradora es motivo de nulidad de escritura declarado en el Art. 20(3) de la Ley Notarial, supra, que priva a dicho documento de la calidad de título inscribible según el Art. 3 de la Ley Hipotecaria.(3) En Rosario, supra, la escritura comprendía un solo contrato de compraventa, un solo título traslativo del dominio de un inmueble; aquí la escritura Núm. 155 citada contiene tres títulos traslativos inconfundibles en su identidad propia e independiente, en dos de los cuales para nada se necesitó ni cuenta la firma de Antonio Osorio que dio lugar a la nulidad. “Mientras de falsedad no se le impugne, el documento notarial subsiste en la esfera de la verdad y legitima para el tráfico lo convenido, dentro de la legalidad, bajo la garantía de la fe pública.”(4)
Las ventas de los condominios hereditarios de Antonio, Francisca y Consuelo Osorio Santos son obligaciones indepen-dientes entre sí, enteramente separables una de la otra. De haberse formalizado en tres escrituras separadas, nadie insinuaría su nulidad porque había resultado falsa la firma *848de Antonio en la otra escritura. La escritura notarial como la ejecutoria judicial o sentencia y el estatuto legislativo, no es monolito(5) que sucumbe en la totalidad de su sola pieza por vicio que dañe alguna de sus partes. Los títulos traslativos de las participaciones de Francisca y Consuelo tienen su propia integridad jurídica tanto en substancia como en forma, y no sufren la nulidad por contagio.
Manresa(6) destaca la subsistencia de contratos no impug-nados y la correlativa validez de la escritura que los contiene al dictaminar que “La ley [Art. 1223, Código Civil español— Art. 1177, Código Civil de Puerto Rico] habla de que la escritura tenga las firmas de los otorgantes, pero no dice de todos éstos, y de ahí que entendamos nosotros que las firmas cuya necesidad establece este artículo para tener aplicación, deben ser las de aquellos cuya concurrencia al otorgamiento de la escritura exigiera la obligación para su validez, y habrá de determinarse por tanto, según la naturaleza de ésta y el número de personas a quienes afecte.... Si suponemos un acto al que concurran varios deudores en vez de uno solo, y la escritura aparece firmada por algunos mas no todos, será necesaria una distinción. Si las obligaciones son independientes entre sí, la escritura defectuosa hará prueba contra quienes la firmaron.” (Énfasis en el original).
Galindo y Escosura también sostienen el principio de sobrevivencia de contratos válidos en la escritura afectada de nulidad en otros extremos ajenos a los mismos, y determinando que por tratarse de contratos diversos e independientes, la unión de los otorgantes “solo en la materialidad de la *849escritura” nada resta a su calidad de título inscribible. Exponen los ilustres tratadistas:(7) “Si la escritura fuere de venta de varias fincas de un dueño, otorgada a favor de distintas personas singularmente, y los compradores de unas fincas se hubieran retirado y no firmasen aquélla, y los de otras persistiesen y firmaren, nos inclinamos a que, respecto a éstos, sería inscribible, porque siendo contratos diversos e independientes, y la unión de los compradores, no en la cosa, sino sólo en la materialidad de la escritura, completamente voluntaria, en nada perjudicaba la nulidad de unas ventas a la validez de las otras.” (Énfasis nuestro).
Por la ineludible función de este Tribunal como principal guardador del debido proceso de ley, su iniciativa en revisión decretando la nulidad de la escritura Núm. 155 de 1923 al determinarse la falsedad de la firma del vendedor Antonio sólo puede entenderse como limitada a la venta que dependió de dicha firma apócrifa, y en modo alguno puede la declaración de nulidad extender su sombra a las ventas legítimamente realizadas por los herederos de Francisca y Consuelo Osorio Santos, cuyas firmas y voluntad de enajenar no han sido jamás cuestionadas, y especialmente no lo fueron en el citado caso de Sucn. Osorio v. Osorio, por lo que sus determinaciones no obligan a sus compradores Josefa y Martín, y en con-sideración, además, a que sus vendedores (herederos de Francisca y Consuelo) no fueron parte en dicha acción civil. De no entenderse así limitada y cualificada, nuestra decisión en Sucn. Osorio v. Osorio, supra, estaría herida de nulidad por contravenir el debido proceso de ley. Rodríguez v. Albizu, 76 D.P.R. 631, 638 (1954);(8) Carrero Suárez v. Sánchez López, 103 D.P.R. 77, 82 (1974).
*850La nulidad parcial provocada por falta de la firma de Antonio Osorio Santos en nada afecta el aspecto formal del título presentado al Registro, que constituye el medio adecuado para el acceso a éste de los títulos inscribibles de los recurrentes. Intacta la vestidura formal de este negocio jurídico, que es la escritura, está franca la entrada al Registro de la mutación jurídico-real inmobiliaria que sobrevivió nuestra citada sentencia. Roca Sastre, Derecho Hipotecario, 6ta. ed. (1968), Tomo 2, pág. 558 y ss.
Revocaría la nota de la Registradora y ordenaría la inscripción de la finca a favor de los herederos de Josefa, Martín y Antonio Osorio Santos.

 La escritura pública es admisible en evidencia como prueba de que las partes en ella celebraron el contrato contenido en la misma. Gómez v. Am. Col. Bank, 34 D.P.R. 148, 151 (1925).


 El Art. 1171 del Código Civil dispone que los documentos en que intervenga notario público se regirán por la legislación notarial.


 Art. 3 — “Para que puedan ser inscritos los títulos expresados en la sección anterior, deberán estar consignados en escritura pública, ejecutoria o documento auténtico, expedido por Autoridad judicial, o por el Gobierno o sus agentes en la forma que prescriban los reglamentos.” (30 L.P.R.A. sec. 3.)


 Bonet Ramón, Código Civil Comentado, 2da ed. (1964), pág. 920.


 El mismo principio de divisibilidad deja subsistente la sentencia ganada en acción ordinaria sobre ejecución de hipoteca en perjuicio de los herederos del deudor que se hallaban debidamente ante el tribunal, aun cuando se anule en cuanto a herederos menores de edad que no fueron emplazados. Morales v. Cabrera, 53 D.P.R. 94, 103 (1938).
La persona no parte en un pleito sin nexo jurídico (privity) con los litigantes, no viene obligada por la sentencia. Carreras v. Brunet, 47 D.P.R. 443 (1934); Quintana Reyes v. La Capital de P.R., 52 D.P.R. 358 (1937).


 Comentarios al Código Civil Español, 6ta. ed., (1967), Tomo 8, Vol. II, págs. 98-99.


 Galindo y Escosura, Comentarios a la Legislación Hipotecaria de España, 4ta. ed. (1903), Tomo 2, pág. 42.


 “El verdadero ataque contra la validez de la sentencia se basa en que [la persona] no tuvo su día en corte.... Convenimos en que una sentencia dictada contra una parte sin ser ésta oída, o sin habérsele dado una oportunidad de ser oída, no es una determinación judicial de sus derechos y en su consecuencia no merece ser *850respetada por ningún otro tribunal (Cita de Freeman on Judgments). Una sentencia así dictada violaría el principio constitucional del debido procedimiento de ley.”